Citation Nr: 0922070	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  03-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for skin cancer (including 
basal cell carcinoma and melanoma) as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION


The Veteran served on active duty from July 1944 to June 1946 
and again from August 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Veteran testified at a videoconference hearing in August 
2003, before an Acting Veterans Law Judge, who has since left 
the Board.  The Veteran was notified of his right to a 
hearing before a currently sitting Veterans Law Judge and 
declined to have another hearing.  The transcript of the 
August 2003 hearing is of record and associated with the 
claims folder.

This case was remanded in May 2005 and October 2007 for 
further development.  All requested development having been 
completed, these claims now return before the Board.


FINDINGS OF FACT

There was no skin cancer during or within one year after 
service separation, skin cancer was first diagnosed 36 years 
after service separation, all VA procedures with respect to a 
referral of this case for assessment of the radiation dose 
estimate were completed, and the preponderance of the 
evidence is against a finding that the Veteran's skin cancer 
is attributable to radiation exposure during service.





CONCLUSION OF LAW

Skin cancer was not incurred or aggravated in service, and is 
not attributable to exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in November 2001, December 2001, March 2002, 
May 2005, March 2006, and November 2007.  These letters 
collectively informed the Veteran of what evidence was needed 
to establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  The appellant was 
also specifically informed of the law as it pertains to 
effective dates by the March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claim for benefits, such as 
obtaining VA and private medical records, and obtaining dose 
estimates and opinions regarding the Veteran's radiation 
exposure.  Consequently, the duty to notify and assist has 
been satisfied in this appeal.

Service connection may be granted for any disease or injury 
incurred or aggravated in line of active military duty. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a Veteran 
participated in service in a radiation-risk activity (as 
defined by law and regulation), and after service, developed 
one of certain enumerated cancers, it is presumed that the 
cancer was incurred in service.  38 U.S.C.A. § 1112, (c); 38 
C.F.R. § 3.309 (d).

Second, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the Veteran's claim is 
referred to the VA Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection may be established based on medical 
evidence of a current disease etiologically related to in- 
service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 Vet. 3rd 1039, 1043-5-(Fed. Cir. 1994).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the Veteran's 
skin cancers, to include as due to ionizing radiation.  In 
this regard, while the Veteran does have a history of 
multiple skin cancers, and was exposed to radiation in 
service, the preponderance of the evidence of record 
indicates that the Veteran's skin cancers are not related to 
service or his in service radiation exposure.

The Veteran filed his claim for service connection for skin 
cancer attributable to ionizing radiation in November 2001. 
At that time, it had been over 50 years since he was exposed 
to radiation.

The Veteran claimed, and this was subsequently corroborated, 
that he served aboard a ship which put into the Harbor at 
Nagasaki shortly after the atomic explosion.  Specifically, 
while serving about the USS Tyrrell he was present in the VA 
defined Nagasaki area from September 23, 1945, to September 
28, 1945.  While serving aboard the USS Caliente, he was 
present in the VA defined Hiroshima area on several occasions 
from January 24, 1946, to March 12, 1946.  

In accordance with enumerated procedures, the Veteran's 
claims folder was referred to the Defense Threat Reduction 
Agency (DTRA), which confirmed this service. 
During this appeal, the Veteran received two dosimetry 
estimates.  The first dosimetry estimate, dated May 2002, 
indicated that the Veteran would have received a most 
probable dose of 0.0, or less than 0.01 rem gamma.  His dose 
to the skin was also found to be 0.0, or less than 0.01 rem.  
It was also noted that the Veteran had no potential for 
neutron exposure, since his unit was not at either Hiroshima 
or Nagasaki at the time of the explosions.

The Veteran received a revised dosimetry estimation in August 
2006.  At that time, the Veteran was found to have a total 
gamma dose of .0323 rems, with an upper bound total gamma 
dose of 0.0925 rem.  He was found to have a mean total 
external neutron dose of 0.0 rem, and an upper bound neutron 
dose of 0.0 rem.  His skin dose (beta plus gamma) to the 
forehead was 0.212 rems, and his upper bound (beta plus gama) 
to the forehead was 0.589 rem.  His skin dose (beta plus 
gamma) to the chest and arm was found to be 0.307 rem, and 
his upper bound (beta plus gamma) to the chest and arm was 
0.862 rem.

The Veteran's claims folder was then properly forwarded to 
the VA Director, Compensation & Pension Service, in 
Washington, DC, for a review and a medical opinion.  In 
November 2002, a response from the director of the 
Compensation and Pension service indicated, based on the May 
2002 dose estimate, that it was unlikely that the Veteran's 
multiple skin cancers could be attributed to exposure to 
ionizing radiation in service.

A medical opinion was provided by the Chief, Public Health 
and Environmental Hazards Officer, in February 2009, based on 
the revised dose estimates.  The medical opinion included a 
review of the evidence on file as well as a review of the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report No. 6, 1988, and 
interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health 
(NIOSH), and concluded that it was unlikely that the 
Veteran's skin cancers, including basal cell carcinomas, 
squamous cell carcinoma, or malignant melanoma of the skin 
could be attributed to exposure to ionizing radiation during 
service.  The VA Director of the Compensation and Pension 
Services concurred with this medical opinion, also in 
February 2009.

The Board finds that the RO correctly followed the procedural 
guidelines spelled out in 38 C.F.R. § 3.311 for completing a 
radiation dose estimate for the Veteran, specific to the 
facts presented in his case.  There is certainly no question 
with respect to the Veteran's physical proximity to the 
residuals of the atomic bomb blast in Nagasaki and Hiroshima.  
However, the medical opinions of record based on the 
Veteran's dose estimates clearly indicate that it is unlikely 
that the Veteran's skin cancers were caused by exposure to 
radiation in service.

The Board notes that there are two different private medical 
opinions of record, both dated December 2001, which the 
Veteran argues link his skin cancers to service.  The first 
opinion is from Dr. Baldone, in which she indicates that the 
Veteran told her that he was exposed to radiation in service.  
The physician, who had treated the Veteran for skin problems 
since October 1998, indicated that she felt it was more 
likely than not that the Veteran's multiple skin cancers 
could have been caused by exposure to radiation.  The Board 
recognizes this opinion, but finds it of minimal value 
because the examiner did not have access to the actual dose 
estimates, and also because the opinion itself is very 
speculative it that it indicates the Veteran's cancer 
"could" be related to service, not that it probably is, or 
is more likely to be, related to service.  As such, the Board 
finds it of minimal probative value.

The second opinion is from Dr. Guzzetta.  This physician 
indicates that the Veteran has been his patient since 1987, 
and that he had removed multiple skin cancers from the 
Veteran.  The physician stated that it was his understanding 
that the Veteran was exposed to a significant amount of 
radiation in service, and based on this history, it was more 
likely than not that the Veteran's exposure caused his skin 
cancers.  The Board recognizes this opinion as well, but 
finds it also to be of diminished probative value since it 
was clearly based on the Veteran's report of significant 
radiation exposure, and not the actual dosimetry estimates of 
the Veteran's radiation exposure.

The Board therefore finds that a clear preponderance of the 
evidence on file is against the Veteran's claim. There is 
certainly no evidence that the Veteran incurred or aggravated 
any form of skin cancer during or within one year after 
service separation.  Skin cancer is first shown no earlier 
than possibly 1987, some 41 years after his documented 
exposure in Hiroshima in 1946.

Squamous and basal cell carcinoma cancers are not one of 
those specifically enumerated cancers listed at 38 C.F.R. § 
3.309(d) for which a radiation exposed Veteran may be 
automatically granted service connection attributable to such 
exposure.

Although the Veteran claims that these skin cancers must be 
attributable to radiation exposure during service, he 
certainly does not have the requisite medical and other 
expertise to provide his own competent clinical opinion on 
this issue.  Espiritu v. Derwinski, 4 Vet. App. 492, 494-495 
(1992). 

Therefore, the Board finds that the preponderance of the 
evidence of record is against this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for skin cancer (including 
basal cell carcinoma and melanoma) as a result of exposure to 
ionizing radiation, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


